PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/126,460
Filing Date: 10 Sep 2018
Appellant(s): Szperka et al.



__________________
Shawn B. Cage (Reg. No. 51,522)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 4-5, Appellant argues:
On page 3 of the Office Action, it is alleged that at paragraph [0044] Cai discloses that a flag is set. Appellant disagrees with this interpretation because as defined in the claims, the flag is set to indicate that a system associated with the allocation stall counter is low on available memory and the flag is readable by one or more processes that are running on the system. As already discussed, Cai discloses that the stall counters identify which memory classes are stalled. There is no express disclosure in Cai of setting a flag to indicate that stall event for a memory class has occurred. Even assuming arguendo that Cai could be interpreted as disclosing the setting of a flag, the flag is not readable by a process for freeing a portion of memory used by the process as recited in the context of Appellant’s independent claims. Rather, the SoC executes program code or a process designed to reallocate memory requests in the memory queue, where the memory requests are initiated by other processes in the SoC. There is no disclosure or suggestion in Cai that the program which reallocates the memory requests also operates on or reallocates its own memory requests that are pending in the memory queue. That is, there is no factual evidence that the program which monitors in the memory pending queue and reallocates the pending requests, also makes requests to the memory fabric which would necessarily post in the memory pending queue. Without such disclosure or support in the cited art, Cai is incapable of disclosing or suggesting at least “the flag is readable by one or more processes that are running on the system” and “one or more of the processes respond by freeing at least a portion of memory used by the one or more processes.” For at least these reasons, Cai does not disclose or suggest the use of a flag as recited in Appellant’s claims.

The examiner respectfully disagrees. For example, as cited in the Final Office Action, Fig. 2, comment line 1 shows that the array s[i] indicates whether memory access class at position “i” is stalled. The array s[i] is used by the invention of Cai to store a value a Boolean 
To access a specific one of the values in the array “s”, the letter “i” is used in the “for” loops shown in lines 8-14 and 21-25. The “for” loops allow the code to easily go through every value in the array “s” by starting with the 0th value (line 8 “int i =0;”) and continuing until the end of the array (line 8, “i < m”) moving one at a time (line 8 “i++”).
For example, lines 8-14 show a “for” loop which determines for each value in the array “s” whether the value stored in position “i” is false. This indicates that the memory is not stalled (ie, claimed flag). When the value at s[i] is false (line 9), the counter called “number_not_stalled” is incremented (or has a value of 1 added to its current value). The execution of the “for” loop allows the number of stalled memory locations to be quickly tallied and stored in the value “number_not_stalled.”
The use of the array “s” to store whether or not a memory at position “i” is stalled is equivalent to the claimed language of setting a flag indicating that a system associated with the allocation stall counter is low on available memory. The flag is analogous to the TRUE or FALSE Boolean value stored in any of the locations of the array “s.” The array is used to mark whether there is a stall at a specific memory location “i” which is analogous to the claimed indicating that a system associated with the allocation stall counter is low on available memory.

On pages 7-8, Appellant argues:
Xia is alleged to remedy the acknowledged deficiencies of Cai concerning “if the number of allocation stall counter increments occurring over the certain duration of time 
Xia discloses a method for improving application startup time by killing applications that have a low probability and cost re-launch. A memory management function manages memory, allocating, and de-allocating memory and monitors the amount of free cache memory available. If an application requests more cache memory than is free, an out of memory condition occurs and an out of memory killer application selects one or more processes to kill and free up cache memory.
The Office alleges that one of ordinary skill in the art would have modified Cai with the out of memory killer feature of Xia to ensure that running applications will have enough memory to complete their tasks. Appellant disagrees and respectfully submits that one of ordinary skill in the art would not have combined the cited art as alleged.
Cai addresses latency issues of pending memory requests in a memory pending queue of a memory fabric used by multiple nodes on a SoC. As Cai describes, utilizing a memory fabric can reduce, if not eliminate, the limits of the amount of memory that can be accessed by a processor. One of ordinary skill in the art would have clearly understood these “limits of the amount of memory that can be accessed by a processor” refer to out of memory conditions. Xia, on the other hand, discloses that the described techniques are applicable to a portable terminal which may be embodied in a computer or smartphone with limited onboard available memory. One of ordinary skill in the art would not have modified Cai to include the features of Xia as alleged because while both disclosures generally address the management memory resources, the system described in Cai would not experience a condition requiring the operation disclosed in Xia. For these reasons, the rejection lacks “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”

The examiner respectfully disagrees. For example, it would have been obvious the one of ordinary skill in the art at the time of filing to modify the method of Cai to include the teachings of Xia because it ensures that a device that has limited system memory (such as a mobile device) is able to manage the memory use of applications. A mobile device is well known in the art to have lower available memory than typical desktop or server computing applications. As such, efficient use of memory in mobile devices is an important factor to consider in designing programs that execute on mobile devices. 
The method of Cai can benefit from the teachings of Xia by ensuring that running applications will have enough memory to complete their tasks. In this way, the running applications will make efficient use of memory by determining if it is necessary to use the Out of 

On pages 8-9, Appellant argues:
Moreover, even assuming arguendo that Cai and Xia would have been combined as alleged. The resulting combination still would not have resulted in Appellant’s claimed embodiment.
As already discussed, there is no factual evidence that the program in Cai which monitors in the memory pending queue and reallocates the pending requests, also makes requests to the memory fabric which would necessarily post in the memory pending queue.
As a result, even if Cai were modified by Xia the resulting operation still would not achieve Appellant’s claimed results since the SoC still would not realize at least “one or more of the processes respond by freeing at least a portion of memory used by the one or more processes.” For at least these reasons, Xia fails to remedy the deficiencies of Cai and the combination of Xia and Cai fails to disclose or suggest every feature and/or the combination of features recited in Appellant’s claims 1, 8, and 14 as alleged.

The examiner respectfully disagrees. For example, by modifying the method of Cai to include the teachings of Xia, the combination meets the limitations of claims 1, 8 and 14. As discussed above, Cai is show to disclose the claimed setting a flag with the use of the “s[i]” array to indicate whether memory access class at position “i” is stalled. By modifying Cai to include the teachings of Xia which allows for freeing up memory by use of the Out of Memory Killer, the combination meets the claimed limitations. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        4/30/2021

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194  
                                                                                                                                                                                                      /EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.